Citation Nr: 0523010	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-07 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
October 1940 to July 1945.  The veteran died in October 2001; 
the appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin that denied the appellant's claim for service 
connection for the cause of the veteran's death with 
additional service-connected burial benefits.

In a February 2004 VA Form 9, the appellant requested a Board 
hearing at the RO.  In April 2004, the appellant cancelled in 
writing her request for a Board hearing.  Accordingly, her 
Board hearing request has effectively been withdrawn.  
38 C.F.R. § 20.704(e).  The appellant subsequently requested 
a personal hearing at the RO; her request was dated in 
October 2004.  However, in a written statement submitted in 
May 2005, the appellant withdrew her request for a personal 
hearing at the RO.  There being no outstanding requests for 
any hearing, the case is ready for appellate review.


FINDINGS OF FACT

1.  The veteran died in October 2001, at the age of 80, from 
respiratory arrest related to chronic obstructive pulmonary 
disease (COPD); he also suffered from pernicious anemia, 
hypertension and post-traumatic stress disorder (PTSD).

2.  At the time of his death, the veteran was service 
connected for PTSD, rated as 70 percent disabling; he was 
also assigned a total rating based on individual 
unemployability (TDIU).  

3.  The service-connected PTSD contributed materially to the 
veteran's death.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that service connection for the cause 
of the veteran's death should be established because his 
service-connected PTSD disability led to the development of 
anxiety attacks that rendered breathing difficult, which in 
turn contributed substantially to his death in October 2001.  
She contends that the veteran's death, as shown by the death 
certificate, was materially caused by a condition 
(respiratory arrest) entitled to be considered service 
connected because it resulted from the veteran's service-
connected PTSD.  In a written statement submitted in February 
2002, the appellant offered another theory of causation, 
arguing that the veteran smoked cigarettes in service and 
that he smoked cigarettes after service because they had a 
tranquilizing effect on his PTSD symptoms.  She alleged that 
said cigarette smoking ultimately led to the COPD condition 
that in turn led to the veteran's demise.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

On July 22, 1998, the "Internal Revenue Service 
Restructuring and Reform Act of 1998" became law.  Pub. L. 
No. 105-206, 112 Stat. 685, 865-66 (1998) (now codified at 
38 U.S.C.A. § 1103).  This law, which applies to all claims 
filed after June 9, 1998, prohibits service connection for 
death or disability resulting from an injury or disease 
attributable to the in-service use of tobacco products by a 
veteran.  In this case, the appellant filed her claim in 
November 2001; therefore, the new law is applicable to her 
claim.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  See 38 U.S.C.A. § 7104(c).  In 
pertinent part, VAOPGCPREC 06-2003 (October 28, 2003) 
addressed the question of when, under 38 U.S.C. §§ 1103, 
1110, and 1131, service connection may be established for a 
tobacco-related disability or death on the basis that the 
disability or death was secondary to a service-connected 
disability that caused the veteran to use tobacco products.  
VA General Counsel held that neither 38 U.S.C. § 1103(a), 
which prohibits service connection of a disability or death 
on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during service, nor VA's implementing regulations at 38 
C.F.R. § 3.300, bar a finding of secondary service connection 
for a disability related to the veteran's use of tobacco 
products after the veteran's service, where that disability 
is proximately due to a service-connected disability that is 
not service connected on the basis of being attributable to 
the veteran's use of tobacco products during service.  
Further, the secondary disability may be considered as a 
possible basis for service connection of the veteran's death, 
applying the rules generally applicable in determining 
eligibility for dependency and indemnity compensation.

In order to find entitlement to service connection for the 
cause of the veteran's death, therefore, there must first be 
a disability that had its onset in service or which is 
etiologically related to a disability of service origin.  It 
must also appear on the basis of competent medical evidence 
that the disability caused or contributed substantially or 
materially to cause the veteran's death.

The veteran's death certificate lists the immediate cause of 
death as respiratory arrest related to COPD.  Listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause were pernicious anemia, 
hypertension and PTSD.  An autopsy was not performed.  

Review of the veteran's service medical records reveals that 
he had been noted to smoke 20 cigarettes per day in clinical 
records dated in December 1940, and in January 1941.  In July 
1945, the veteran's chest x-ray was normal.  The report of 
the medical examination for separation conducted in July 1945 
indicated that the veteran's lungs were normal.

Post-service, the veteran underwent a chest x-ray in 
September 1971, prior to back surgery.  There were minor 
chronic, nonspecific pulmonary markings; otherwise the x-ray 
was essentially negative.  In March 1975, the veteran had a 
normal chest x-ray.  A March 1992 Hess Memorial Hospital note 
indicates that the veteran was being treated with nicotine 
cutaneous patches although he continued to smoke; he smoked 
in excess of a pack to a pack-and-a-half of cigarettes per 
day.  The report of a pre-operative history and physical 
conducted at Hess Memorial Hospital in April 1994 indicates 
that the veteran had a history of COPD and that he was an 
ongoing smoker.  The COPD was described as mild in nature.  
The review of systems was also positive for controlled 
depression.  By February 1996, the veteran was smoking less 
than a pack a day.  By July 1996, he was down to three 
quarters of a pack per day.  

The veteran underwent a VA psychiatric examination in June 
1996; he admitted to smoking a pack-and-a-half a day for 56 
years.  The examiner rendered Axis I diagnoses of PTSD, mild 
to moderate and major depression in remission.  The examiner 
assigned a GAF score of 70 on Axis V.  Psychosocial stressors 
were moderate and mostly financial in nature.

The veteran's November 2000 VA hospital discharge summary 
indicates that he had PTSD, as well as a history of bad COPD 
and heavy smoking until recently.  He had been managed at 
home on oxygen therapy and needed calming medication.  He had 
experienced some deterioration of breathlessness.  The 
veteran said that he had been experiencing panic attacks 
several times per night.  He was noted to have quit smoking 
four years prior.  He was oxygen-dependent.  A psychiatrist 
was called to see the veteran and the veteran told the 
psychiatrist that all of his recent episodes of anxiety were 
related to breathlessness.  The psychiatrist made changes to 
the veteran's anti-anxiety medications.  

The veteran was re-admitted to a VA hospital in March 2001; 
the admitting history states that the veteran had end-stage 
COPD, that his other problems included recurrent panic 
attacks that exacerbated the COPD and shortness of breath, 
and that he had a history of PTSD that also aggravated the 
current situation.  One of the veteran's major issues was the 
recurrent panic attacks that actually worsened the veteran's 
COPD with compromised respiratory status.  It was agreed that 
the panic attacks triggered the dyspnea.  The discharge 
summary lists diagnoses of end-stage COPD, PTSD, anemia, 
benign prostatic hypertrophy, hypertension and coronary 
artery disease.  He was noted to have recurrent 
hospitalizations secondary to shortness of breath.  The 
history obtained was that the veteran would get anxious and 
with that he would have difficulty breathing and the anxiety 
exacerbated the COPD.  

The veteran underwent a VA psychiatric examination in June 
2001; the examiner reviewed the claims file.  The veteran and 
his family were aware that his COPD was life-limiting and 
that he was in the final stages.  The veteran was noted to 
easily become anxious, especially at nighttime.  This was 
treated with Ativan.  

Review of the veteran's final VA treatment records reveals 
that a May 2001 physician's note stated that the veteran did 
have panic attacks that exacerbated the COPD.  The veteran's 
weight at the time was 140 pounds.  A nursing note, also 
dated in May 2001, indicates that the veteran's respiratory 
efforts were greatly increased and his face was ashen in 
color; new orders were then written for medication for severe 
anxiety.  Oxygen saturation levels improved with the 
administration of medication, but when the veteran attempted 
to eat he said that he could not breathe.  Testing revealed 
that the veteran's oxygen saturation levels had again fallen.  
The veteran's anxiety level and respiratory effort increased 
again and administration of Ativan calmed him.  These events 
occurred during a 90-minute period.  Over the succeeding 
days, the veteran continued to receive Ativan for agitation.  

A June 6, 2001 note indicates that the veteran would 
experience nighttime panic attacks, for which he would 
receive Ativan.  The veteran weighed 119 pounds on this day, 
a loss representing 15 percent of his body weight.  The June 
2001 monthly nursing assessment report indicated that the 
veteran was receiving anti-anxiety and anti-depression drugs.  
He would become dyspneic with activity.

In mid-July, the veteran weighed 115 pounds demonstrating 
continued weight loss.  His shortness of breath was noted to 
really affect the veteran's intake.  In August 2001, the 
veteran was noted to become very anxious and then ask for 
something to help his breathing.  He was given Ativan.  A 
September 3, 2001 nursing note stated that the veteran was 
getting weaker and that he was having a harder time with his 
breathing.  A note at the end of the month indicates that the 
veteran's breathing was not as labored because the staff was 
anticipating his needs and providing treatment/intervention 
earlier than previously.  On the night of his death there 
were no signs of distress earlier in the evening.

The evidence of record includes a VA medical opinion written 
by a physician's assistant and countersigned by a doctor.  
The question addressed in this opinion was the relationship 
between smoking and PTSD.  However, the question of how the 
PTSD affected the COPD and/or the veteran's respiratory 
status was not addressed.

As previously noted, the cause of the veteran's death may be 
service connected if a disability which the veteran incurred 
or aggravated in service was either the principal or 
contributory cause of his death.  38 C.F.R. § 3.312(a).  For 
a service-connected disability to be the principal cause of 
death, that disability must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, 
that disability must contribute substantially or materially 
to the death; it must combine to cause death; it must aid or 
lend assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390 (1994).  
A service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  A service-connected disability may be a 
contributory cause of death if it affected a vital organ and 
was of itself of a progressive or debilitating nature and was 
of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and impairment of health to the extent 
that would render the person materially less capable of 
resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  At the time of the 
veteran's death, service connection was in effect for PTSD, 
rated as 70 percent disabling; TDIU was also in effect.

In reviewing the record, the Board finds medical evidence 
that the veteran's service-connected PTSD contributed to the 
cause of his death--respiratory arrest due to COPD.  As the 
service-connected disability affected the veteran's 
psychiatric state causing panic attacks and agitation that 
reduced his capacity to breathe, there is the suggestion, 
when 38 C.F.R. § 3.312 is considered, that the veteran's 
service-connected PTSD disability affected a vital system 
(the lungs).

Resolving reasonable doubt in favor of the appellant, the 
evidence of record suggests that it is at least as likely as 
not that the veteran's PTSD aggravated his COPD such that his 
oxygen saturation levels were significantly lowered and such 
that his food intake was lowered, and that it is at least as 
likely as not that the service-connected PTSD was a 
substantial factor in accelerating the veteran's death.  
Although the facts in this case only suggest that the 
veteran's immediate cause of death, COPD, might be related, 
based on exacerbation, to the service-connected PTSD, the 
Board finds that there is sufficient medical evidence to 
conclude that PTSD was a contributory cause of his death in 
October 2001 by way of accelerating death.  This is 
especially so given the references in the record to the 
effect that PTSD regularly had on the veteran's ability to 
breathe.  Accordingly, with resolution of reasonable doubt in 
the appellant's favor, the Board finds that the evidence more 
nearly approximates equipoise on each legal question relevant 
to the claim and that service connection for the cause of the 
veteran's death is therefore warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


